I am in agreement with the law as announced in the majority opinion, but, in my judgment, it does not reach the infirmity in the verdict. The verdict cannot be supported by the facts, the law as announced by the majority, the answers to the special interrogatories, and the general charge of the court.
The verdict and judgment are against all three defendants. It is said in the majority opinion that the testimony adduced did not make a case to go to the jury upon the averment of the joint negligence of the defendants.
The language of the general charge, which the jury must have applied to the facts in reaching its verdict against all of the defendants, is:
"If you find that they were all negligent and the negligence combined to produce this damage, then you will find a verdict for the plaintiff against all of the defendants."
The foregoing language was a part of the general charge first given to the jury. Later the jury was recalled and for the first time instructed upon the theory of liability of Featherstone, upon the principle of respondeat superior, in this language:
"I overlooked instructing you as to anything about the liability of a master for the action of his servant. The law is that the master is liable for any damage caused by the negligence of his servant acting within the scope of his employment. And, in this case, if Hendricks was acting within the scope of his employment *Page 174 
for the Featherstone Motors Company and was negligent and that negligence proximately caused damage to the plaintiff, then the Featherstone Motors Company would be liable."
The answer to interrogatory No. 1 is that Featherstone and
Hendricks were negligent.
It is manifest that the jury was not charged that a joint verdict could be returned against Featherstone as the principal and Hendricks as the agent. The only finding that could have been made on the issues between the plaintiff and Featherstone and Hendricks, on the foregoing charge, if the jury found Hendricks was negligent and was the agent of Featherstone and acting within the scope of his employment, would have been against the company. It did not so find.
It is obvious that the only authority to support the answers to the interrogatories and the verdict against Featherstone, Hendricks and Maloney is the charge upon the negligence of joint tort-feasors combining and concurring to cause the injury to the plaintiff. There is nothing in the record to have carried this issue to the jury.
The fact that Featherstone and Hendricks did not exercise their right to require plaintiff to make an election will not save a verdict which does not respond to the issues and to the correct principle of law as set out in the charge of the court. *Page 175